The opinion of the court was delivered by
Redfield, J.
The only question in the present case is, whether an illegitimate child, under the Revised Statutes, takes the settlement of the mother, derived from her husband, after the birth of such child. This point was expressly decided by this court in Burlington v. Essex, 19 Vt. 91, so far as the statute of 1817 is concerned. That statute was precisely like the present, so far as this point is concerned, with the change of a single word, which, we think, is not important. In the statute of 1817 the expression is, “ shall have the settlement of the mother,” and in the Revised Statutes the expression is, “ shall follow and have.” We do not think any difference in construction could be based upon any such difference in the terms used. It is said, a different construction of a similar statute obtains in some of the states. See Plymouth v. Freetown, 1 Pick. 197; Canajoharie v. Johnstown, 17 Johns. 41; Petersham v. Dana, 12 Mass. 429. But this’point was decided in this court as early as 1836, in the county of Addison, in a case not reported, and in accordance with what we understand to be the rule, as to legitimate children, having a settlement in the right of the mother, in England, if the mother obtain a new settlement by marriage. Judgment affirmed.